Citation Nr: 1312312	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Basic eligibility for VA nonservice-connected pension benefits.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for asthma is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the November 2012 hearing as well as in a written communication received at the hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking basic eligibility for VA nonservice-connected pension benefits; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of basic eligibility for VA nonservice-connected pension benefits, the criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in such matter  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on such claim is not necessary. 

Legal Criteria and Analysis 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the November 2012 Travel Board hearing, and in a written statement received the same day, the appellant requested to withdraw his appeal seeking basic eligibility for VA nonservice-connected pension benefits.  Hence, there are no allegations of error of fact or law for appellate consideration with respect to such claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking basic eligibility for VA nonservice-connected pension benefits is dismissed.



REMAND

A history of asthma was noted on the Veteran's pre-induction examination; however asthma was not confirmed on clinical evaluation at the time, and his respiratory system evaluation at the time was normal.  The Veteran's service treatment records show treatment/hospitalization for recurrent asthma and respiratory complaints from February 1970 to January 1971.  He did not undergo a service separation examination.  An August 1973 National Guard enlistment examination report notes a history of asthma which was "under control."  

The Veteran claims that his preexisting asthma was aggravated by service.  A preexisting disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Governing law and regulations (as explained by caselaw) provide that except for disabilities noted on induction a Veteran is presumed sound on entrance into service.  The presumption is rebuttable only by clear and unmistakable evidence (i.e., of pre-existence).  Here, as respiratory system clinical evaluation on induction was normal, it cannot be held that asthma was noted on induction.  Legal criteria further provide that if there is clear and unmistakable evidence of pre-existence, if a disability is symptomatic during service the veteran is further entitled to a presumption that the disability was aggravated by service, which presumption likewise is rebuttable only by clear and unmistakable evidence to the contrary.

The Veteran has testified that he received VA and private treatment for respiratory complaints from 1972 to 1994 at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  He also stated that he attempted (without success) to obtain his VA treatment records from this period (his private treatment records are unavailable).  The earliest record of post service treatment for respiratory complaints in the claims file (including in Virtual VA) is a February 1998 VA treatment report which notes that he was "last on steroids approx 1996."  Notably, the Veteran has submitted copies of VA treatment records from March 1998 to June 2012 which show portions were redacted.  The Veteran's complete VA treatment records are considered part of the record on appeal since they are within VA's constructive possession, and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

On March 2009 VA examination of the Veteran, the diagnosis was asthma, moderately active at this time.  The examiner opined that, because the natural course of asthma is unpredictable, she was unable to offer an opinion as to whether it was permanently aggravated by the Veteran's military service without resort to mere speculation.  She further stated that she saw nothing in the claims file, and the Veteran provided no information regarding any incident of being exposed to toxins that would have damaged his lungs or any other trauma to his lungs.  The examination and opinion offered are not adequate for rating purposes because the opinion is, in essence, a non-opinion that does not address the Veteran's contention that his asthma was aggravated by exposure to tear gas, second hand smoke, motor fumes and dust in service and does not provide sufficient medical guidance for consideration of the legal standard of proof that applies in this case.  Hence, a remand to secure an adequate nexus opinion in this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

The case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for asthma at the Philadelphia, Pennsylvania VAMC since 1972.

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his asthma, and specifically whether it is related to his service/environmental hazards therein.  His claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it undebatable from a medical standpoint that asthma pre-existed the veteran's active duty service?  If so, please identify such evidence.
(b) If there is such evidence, please indicate further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that asthma was not aggravated by service beyond natural progression (e.g., clear evidence that the disability did not increase in severity during service)?  If so, please identify such evidence.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  If the opinion is to the effect that the Veteran's asthma increased in severity during service but that the increase was due to natural progression, the explanation should discuss (with citation to medical literature) what constitutes a natural progression of asthma.   

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


